DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on July 7, 2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on July 7, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 22, 2018 and October 31, 2019 were filed prior to the mailing date of the present Official action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: Applicant’s dependent claim 5 recites a Markush language, but the recited list of alternatively useable members is not written properly according to MPEP 2117 [R-10.2019].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 7 recites in part “wherein the reaction rate controlling agent comprises at least one selected from the group consisting of” and then provides a list of specific tertiary amine-based compounds, organometallic compounds, and silicone-based surfactants.  In contrast, Applicant’s dependent claim 6, from which claim 7 depends, recites “which further comprises at least one reaction rate controlling agent selected from the group consisting of a tertiary amine-based compound and an organometallic compound; and a silicone-based surfactant.”  Applicant’s dependent claim 7 cannot recite “the reaction rate controlling agent comprises” given claim 6 already recites “which further comprises at least one reaction rate controlling agent selected from the group consisting of…”, thus limiting the claimed at least one reaction rate controlling agent to “a tertiary amine-based compound and an organometallic compound; and a silicone-based surfactant”.  The specific tertiary amine-based compounds, organometallic compounds, and silicone-based surfactants recited in dependent claim 7 can be identified respectively as further limiting the Markush group members “a tertiary amine-based compound and an organometallic compound; and a silicone-based surfactant” recited in dependent claim 6.  However, Applicant’s dependent claim 7 does not presently do so.
For this reason, Applicant’s dependent claim 7 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret dependent claim 7 as if the specific tertiary amine-based compounds, organometallic compounds, and silicone-based surfactants recited in dependent claim 7 can be identified respectively as further limiting the Markush group members “a tertiary amine-based compound and an organometallic compound; and a silicone-based surfactant” recited in dependent claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,935,931 B2 to Prasad (hereinafter “Prasad”).

Referring to Applicant’s independent claim 1, Prasad teaches a porous polyurethane polishing pad (See Abstract of Prasad), which comprises a polyurethane resin (col. 4, ll. 60-67; col. 5, ll. 5-20, 41-44, 48; the porous foam of Prasad is equivalent to Applicant’s claim term “a polyurethane resin”) and pores distributed in the polyurethane resin (col. 4, ll. 60-67; col. 5, ll. 5-20 of Prasad), wherein in the pore size distribution of the pores based on the cross-sectional area of the polishing pad (col. 17, ll. 12-16; Table 4; FIG. 3D; FIG. 3D of Prasad illustrates a cross-sectional area of the polishing pad that is equivalent to Applicant’s claim language “based on the cross-sectional area of the polishing pad”), the pore size at the maximum peak (See Table 4; Prasad teaches the maximum peak is 20-30 μm) is smaller than the average pore size (col. 15, ll. 18-22; Example 2; Prasad teaches an exemplary small average pore size range of less than 100 μm), the pore size at the maximum peak is 20-30 μm (See Table 4 of Prasad), the small average pore size is less than 100 μm (col. 15, ll. 18-22; Example 2 of Prasad).  MPEP 2144.05 [R-10.2019] (I) applies to all the claimed ranges discussed herein.  The pore size ranges taught by Prasad render obvious Applicant’s claimed ranges.  The pore size at the maximum peak range taught by Prasad overlaps Applicant’s claimed range of “18 to 28 μm”.  The average pore size range of Prasad encompasses entirely Applicant’s claimed range of “24 to 36 μm”.
The claimed recitation “the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 15 μm or more is larger than the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 10 μm to less than 15 μm” is obvious in light of the claimed recitations of Prasad.  When reading Applicant’s aforementioned claimed recitation, a person having ordinary skill in the art before the effective filing date of the present application recognize and appreciate “pores having a pore size larger than the pore size at the maximum peak by 15 μm or more” must be larger than “a pore size larger than the pore size at the maximum peak by 10 μm to less than 15 μm”.  It is important to note “the pore size at the maximum peak” serves as a frame of reference.  And, although Applicant’s independent claim 1 does not recite either “a first set of pores” or “a second set of pores”, the fact remains there are two different pores claimed.  For purposes of clarity, examiner will identify “a first set of pores” and “a second set of pores”.  Given the aforementioned frame of reference, the first set of pores are larger by “15 μm or more” whereas the second set of pores are only larger “by 10 μm to less than 15 μm”.  According to Applicant’s claim language, the second set of pores can never be larger than the first set of pores.  In turn, the cross-sectional areas of the second set of pores can never be larger than the cross-sectional areas of the first set of pores.  As Prasad teaches there are pore size(s) at the maximum peak smaller than the average pore size, there are “a first set of pores” and “a second set of pores” whose cross-sectional areas satisfy the aforementioned claimed recitation.  For this reason, the claimed recitation “the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 15 μm or more is larger than the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 10 μm to less than 15 μm” is obvious in light of the claimed recitations of Prasad. 

Referring to Applicant’s claim 2, the claimed recitation “the difference between the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 15 μm or more and the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 10 μm to less than 15 μm, based on 100% of the sum of the cross-sectional areas of the pores, is 1 to 10%” is obvious in light of the claimed recitations of Prasad.  When reading Applicant’s aforementioned claimed recitation, a person having ordinary skill in the art before the effective filing date of the present application recognize and appreciate “pores having a pore size larger than the pore size at the maximum peak by 15 μm or more” must be larger than “a pore size larger than the pore size at the maximum peak by 10 μm to less than 15 μm”.  It is important to note “the pore size at the maximum peak” serves as a frame of reference.  And, although Applicant’s independent claim 1 does not recite either “a first set of pores” or “a second set of pores”, the fact remains there are two different pores claimed.  For purposes of clarity, examiner will identify “a first set of pores” and “a second set of pores”.  Given the aforementioned frame of reference, the first set of pores are larger by “15 μm or more” whereas the second set of pores are only larger “by 10 μm to less than 15 μm”.  According to Applicant’s claim language, the second set of pores can never be larger than the first set of pores.  In turn, the cross-sectional areas of the second set of pores can never be larger than the cross-sectional areas of the first set of pores.  As Prasad teaches there are pore size(s) at the maximum peak smaller than the average pore size, there are “a first set of pores” and “a second set of pores” whose cross-sectional areas satisfy the aforementioned claimed recitation.  For this reason, the claimed recitation “the difference between the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 15 μm or more and the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 10 μm to less than 15 μm, based on 100% of the sum of the cross-sectional areas of the pores, is 1 to 10%” is obvious in light of the claimed recitations of Prasad. 

Referring to Applicant’s claim 3, the claimed recitation “the difference between the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 15 μm or more and the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 10 μm to less than 15 μm, based on 100% of the sum of the cross-sectional areas of the pores, is 5 to 9%” is obvious in light of the claimed recitations of Prasad.  When reading Applicant’s aforementioned claimed recitation, a person having ordinary skill in the art before the effective filing date of the present application recognize and appreciate “pores having a pore size larger than the pore size at the maximum peak by 15 μm or more” must be larger than “a pore size larger than the pore size at the maximum peak by 10 μm to less than 15 μm”.  It is important to note “the pore size at the maximum peak” serves as a frame of reference.  And, although Applicant’s independent claim 1 does not recite either “a first set of pores” or “a second set of pores”, the fact remains there are two different pores claimed.  For purposes of clarity, examiner will identify “a first set of pores” and “a second set of pores”.  Given the aforementioned frame of reference, the first set of pores are larger by “15 μm or more” whereas the second set of pores are only larger “by 10 μm to less than 15 μm”.  According to Applicant’s claim language, the second set of pores can never be larger than the first set of pores.  In turn, the cross-sectional areas of the second set of pores can never be larger than the cross-sectional areas of the first set of pores.  As Prasad teaches there are pore size(s) at the maximum peak smaller than the average pore size, there are “a first set of pores” and “a second set of pores” whose cross-sectional areas satisfy the aforementioned claimed recitation.  For this reason, the claimed recitation “the difference between the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 15 μm or more and the sum of the cross-sectional areas of the pores having a pore size larger than the pore size at the maximum peak by 10 μm to less than 15 μm, based on 100% of the sum of the cross-sectional areas of the pores, is 5 to 9%” is obvious in light of the claimed recitations of Prasad. 

Referring to Applicant’s claim 4, Prasad teaches the pores comprise first pores formed by a solid phase foaming agent (col. 9, ll. 4-41; the soluble particles of Prasad are equivalent to Applicant’s claim term “a solid phase foaming agent”) and second pores formed by a gas phase foaming agent (col. 10, l. 66 – col. 11, l. 17; the supercritical gas of Prasad is equivalent to Applicant’s claim term “a gas phase foaming agent”).

Referring to Applicant’s claim 5, the claimed recitation “the second pores comprise pores having a pore size larger than the pore size at the maximum peak by 15 um or more and pores having a pore size smaller than the pore size at the maximum peak” is obvious in light of the claimed recitations of Prasad.  When reading Applicant’s aforementioned claimed recitation, a person having ordinary skill in the art before the effective filing date of the present application recognize and appreciate “pores having a pore size larger than the pore size at the maximum peak by 15 μm or more” must be larger than “a pore size larger than the pore size at the maximum peak by 10 μm to less than 15 μm”.  It is important to note “the pore size at the maximum peak” serves as a frame of reference.  And, although Applicant’s independent claim 1 does not recite either “a first set of pores” or “a second set of pores”, the fact remains there are two different pores claimed.  For purposes of clarity, examiner will identify “a first set of pores” and “a second set of pores”.  Given the aforementioned frame of reference, the first set of pores are larger by “15 μm or more” whereas the second set of pores are only larger “by 10 μm to less than 15 μm”.  According to Applicant’s claim language, the second set of pores can never be larger than the first set of pores.  In turn, the cross-sectional areas of the second set of pores can never be larger than the cross-sectional areas of the first set of pores.  As Prasad teaches there are pore size(s) at the maximum peak smaller than the average pore size, there are “a first set of pores” and “a second set of pores” whose cross-sectional areas satisfy the aforementioned claimed recitation.  For this reason, the claimed recitation “the second pores comprise pores having a pore size larger than the pore size at the maximum peak by 15 um or more and pores having a pore size smaller than the pore size at the maximum peak” is obvious in light of the claimed recitations of Prasad. 

Referring to Applicant’s claim 8, Prasad teaches the pore size at the maximum peak is smaller than the average pore size by 1 to 10 μm (col. 15, ll. 18-22; Example 2; Table 4; as Prasad teaches a small average pore size range of less than 100 μm and a maximum peak of 20-30 μm, the difference between the value of 30 μm and less than 100 μm can encompass 1 to 10 μm).  The difference in pore sizes taught by Prasad renders obvious Applicant’s claimed range.  The difference in pore sizes taught by Prasad encompasses entirely Applicant’s claimed range of “by 1 to 10 μm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 9, Prasad teaches the polishing pad can polish a silicon dioxide wafer with a polishing rate of at least about 800 Å/min (col. 7, ll. 45-48 of Prasad).  According to the first paragraph of page 8 of Applicant’s specification as originally filed, the following disclosures are equivalent: “The porous polyurethane polishing pad may have a polishing rate of silicon oxide (SiO,) of 0.8 to 0.99 when the polishing rate of tungsten is 1.” and “More specifically, the porous polyurethane polishing pad may have a polishing rate of silicon oxide of 850 Å/min to 1,500 Å/min, 860 Å/min to 1,300 Å/min, or 900 Å/min to 1,300 Å/min.”  Applicant’s specification as originally filed explains the claimed recitation of dependent claim 9 is equivalent to “a polishing rate of silicon oxide of 850 Å/min to 1,500 Å/min”.  As Prasad teaches a polishing rate of silicon dioxide of at least about 800 Å/min (col. 7, ll. 45-48 of Prasad), the polishing rate taught by Prasad renders obvious Applicant’s claimed range.  The polishing rate taught by Prasad is equivalent to and encompasses entirely Applicant’s claimed range of “0.8 to 0.99 when the polishing rate of tungsten is 1”. MPEP 2144.05 [R-10.2019] (I)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,935,931 B2 to Prasad (hereinafter “Prasad”) as applied to claim 1 above, and further in view of United States Patent No. 6,477,926 B1 to Swisher et al. (hereinafter “Swisher”).

Referring to Applicant’s dependent claims 6 and 7, Prasad teaches a porous polyurethane polishing pad (See Abstract of Prasad), which comprises a polyurethane resin (col. 4, ll. 60-67; col. 5, ll. 5-20, 41-44, 48; the porous foam of Prasad is equivalent to Applicant’s claim term “a polyurethane resin”) and pores distributed in the polyurethane resin (col. 4, ll. 60-67; col. 5, ll. 5-20 of Prasad), wherein in the pore size distribution of the pores based on the cross-sectional area of the polishing pad (col. 17, ll. 12-16; Table 4; FIG. 3D; FIG. 3D of Prasad illustrates a cross-sectional area of the polishing pad that is equivalent to Applicant’s claim language “based on the cross-sectional area of the polishing pad”), the pore size at the maximum peak (See Table 4; Prasad teaches the maximum peak is 20-30 μm) is smaller than the average pore size (col. 15, ll. 18-22; Example 2; Prasad teaches an exemplary small average pore size range of less than 100 μm), the pore size at the maximum peak is 20-30 μm (See Table 4 of Prasad), the small average pore size is less than 100 μm (col. 15, ll. 18-22; Example 2 of Prasad).
Although Prasad teaches suitable isocyanate reactive moieties include amines and polyols (col. 5, ll. 64-65; the amines and polyols of Prasad are equivalent to Applicant’s claim term “at least one reaction rate controlling agent”), Prasad does not teach explicitly the amine is “a tertiary amine-based compound”, a member of Applicant’s claimed Markush group, according to dependent claim 6.
However, Swisher teaches polishing pad is described as comprising, (a) particulate polymer selected from particulate thermoplastic polymer ( e.g., particulate thermoplastic polyurethane), particulate crosslinked polymer (e.g., particulate crosslinked polyurethane and/or particulate crosslinked polyepoxide) and mixtures thereof; and (b) crosslinked organic polymer binder (e.g., crosslinked polyurethane binder and/or crosslinked polyepoxide binder), which binds the particulate polymer together (See Abstract of Swisher).  In at least one embodiment, Swisher teaches the isocyanate functional polyurethane prepolymer may optionally be prepared in the presence of a catalyst (col. 7, ll. 33-34 of Swisher).  In particular, Swisher teaches classes of suitable catalysts include, but are not limited to, tertiary amines, such as triethylamine, and organometallic compounds, such as dibutyltin dilaurate (col. 7, ll. 34-37 of Swisher).  There is a reasonable expectation the triethylamine of Swisher can be utilized as an isocyanate reactive moiety, i.e., amines, taught by Prasad.  In the alternative, there is a reasonable expectation the dibutyltin dilaurate of Swisher can be substituted for an isocyanate reactive moiety, i.e., amines, taught by Prasad.  Both Prasad and Swisher are drawn to porous polyurethane polishing pads and their methods of fabrication (See Abstract of Prasad; See Abstract of Swisher).  In carrying out their respective fabrication methods, both Prasad and Swisher utilize isocyanate reactive moieties, also known as catalysts (col. 5, ll. 64-65 of Prasad; col. 7, ll. 33-37 of Swisher) to a person having ordinary skill in the art before the effective filing date of the present application.  While Prasad teaches isocyanate reactive moieties include amines and polyols (col. 5, ll. 64-65 of Prasad), Swisher teaches further catalysts include not only tertiary amines, such as triethylamine, but also organometallic compounds, such as dibutyltin dilaurate (col. 7, ll. 34-37 of Swisher).  Swisher teaches triethylamine and dibutyltin dilaurate are suitable for an intended purpose, i.e., as isocyanate reactive moieties in the fabrication of porous polyurethane polishing pads (See Abstract; col. 7, ll. 34-37 of Swisher). MPEP 2144.07 [R-08.2012] Thus, Swisher also teaches triethylamine and dibutyltin dilaurate are substitutable for the same purpose, i.e., the fabrication of porous polyurethane polishing pads (See Abstract; col. 7, ll. 34-37 of Swisher). MPEP 2144.06 [R-08.2012]  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to utilize, for the amine taught by Prasad, the tertiary amine, such as triethylamine, taught by Swisher, and even substitute either the amine or polyol of Prasad with the organometallic compound, such as dibutyltin dilaurate, taught by Swisher.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Prasad and Swisher are drawn to fabricating porous polyurethane polishing pads (See Abstract of Prasad; See Abstract of Swisher) utilizing isocyanate reactive moieties, also known as catalysts (col. 5, ll. 64-65 of Prasad; col. 7, ll. 33-37 of Swisher), such as amines, e.g., tertiary amines like triethylamine (col. 5, ll. 64-65 of Prasad; col. 7, ll. 34-37 of Swisher).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731